IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs April 10, 2012

           STATE OF TENNESSEE v. CHANNON LEE WILLIAMS

                   Appeal from the Circuit Court for Benton County
                     No. 10-CR-34     C. Creed McGinley, Judge


                 No. W2011-02198-CCA-R3-CD - Filed June 11, 2012


Defendant-Appellant, Channon Lee Williams, appeals from the Benton County Circuit
Court’s order revoking his probation. He was originally convicted for the initiation of a
process to manufacture methamphetamine, a Class B felony. He received a sentence of eight
years, which was to be served on community corrections after one year’s imprisonment. On
appeal, Williams argues that the trial court erred in revoking his probation and ordering him
to serve the sentence in confinement. Upon review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and J EFFREY S. B IVINS, JJ., joined.

Guy T. Wilkinson, District Public Defender; Gary J. Swayne, Assistant Public Defender,
Camden, Tennessee, for the Defendant-Appellant, Channon Lee Williams.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Assistant Attorney
General; Hansel Jay McCadams, District Attorney General and James E. Williams, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

       Background. We glean from the meager appellate record that Williams was serving
his sentence in this case in December 2010 when he absconded from a rehabilitation program
without completing it. In February 2011, a probation violation warrant was filed, alleging
that Williams failed to report to his case officer and left the county without permission. At
a September 14, 2011 hearing, Williams, through his attorney, admitted violating the
conditions of his probation. The court found that Williams violated the terms of probation,
which it revoked, and ordered that he serve the original sentence in confinement. This timely
appeal followed.1

       Analysis. Williams claims that the trial court erred in revoking his probation and
ordering him to serve the sentence in confinement because “he had almost flattened his one-
year time in jail.” The State responds that the trial court properly exercised its discretion in
revoking Williams’s probation and returning him to custody for the remainder of the original
sentence. We agree with the State.

       A trial court may revoke probation and order the imposition of the original sentence
upon a finding by a preponderance of the evidence that the defendant has violated a condition
of his or her probation. T.C.A. §§ 40-35-310, -311(e) (2009). Probation revocation rests
within the sound discretion of the trial court. State v. Kendrick, 178 S.W.3d 734, 738 (Tenn.
Crim. App. 2005) (citing State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991)).
A trial court’s decision to revoke probation will be upheld absent an abuse of discretion.
State v. Beard, 189 S.W.3d 730, 735 (Tenn. Crim. App. 2005). In order to establish an abuse
of discretion, the defendant must show that there is no substantial evidence in the record to
support the trial court’s determination regarding the probation violation. Id.

       Once the trial court has determined a violation of probation has occurred, it retains
discretionary authority to order the defendant to: (1) serve his sentence in incarceration; (2)
serve the probationary term, beginning anew; or (3) serve a probationary period that is
extended for up to an additional two years. State v. Hunter, 1 S.W.3d 643, 647 (Tenn. 1999).
Additionally, under Tennessee Code Annotated section 40-35-310(b), the trial court

        may also resentence the defendant for the remainder of the unexpired term to
        any community-based alternative to incarceration authorized by chapter 36 of
        this title; provided, that the violation of the defendant’s suspension of sentence
        is a technical one and does not involve the commission of a new offense.




        1
          In addition to the notice of appeal filed by counsel, Williams filed a pro se “Notice of Appeal and
Petition to Revoke Guilty Plea.” He alleges that before he conceded the probation violations, counsel
informed him that the State had agreed to allow Williams to return to community corrections. Because
counsel did not inform the trial court of the agreement, Williams asserts that he received the ineffective
assistance of counsel. We do not address the allegations contained in the pro se petition, however, because
“a defendant in a criminal case may not proceed pro se while simultaneously being represented by counsel.”
State v. Davis, 141 S.W.3d 600, 615 n.12 (Tenn. 2004) (citing Wallace v. State, 121 S.W.3d 652, 655 n.2
(Tenn. 2003)).

                                                    -2-
T.C.A. § 40-35-310(b). The determination of the proper consequence of the probation
violation embodies a separate exercise of discretion. Hunter, 1 S.W.3d at 647; State v.
Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App. 2007).

        In this case, the trial court did not abuse its discretion in revoking probation after
finding that Williams violated the conditions of probation. Williams admitted the violations,
providing the trial court with the requisite substantial evidence to find the violations
occurred. Furthermore, the trial court did not abuse its discretion in ordering Williams to
serve the balance of the sentence in custody. Incarceration was one of the options available
to the trial court upon finding that violations occurred, Hunter, 1 S.W.3d at 647, regardless
of the amount of time Williams had already served. Consequently, Williams is not entitled
to relief.

                                      CONCLUSION

       Upon review, we affirm the judgment of the trial court.




                                                   ___________________________________
                                                   CAMILLE R. McMULLEN, JUDGE




                                             -3-